. Case 1:20-mc-00014-UNA Document 4 Filed 01/15/20 Page 1 of 1 PagelD #: 273

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

SAMSUNG ELECTRONICS AMERICA, INC. 0 - 14

and SAMSUNG ELECTRONICS co., LTD., MIsé: BASE 4 .
U.S: BISTRICT COURT

C.A. No. DISTRICT OF DELAWARE

 

Plaintiffs,
v.

CF UNILOC HOLDINGS LLC,

Defendant.

 

 

[PROPOSED] ORDER

This / i day of January, 2020, Plaintiffs Samsung Electronics America, Inc. and
Samsung Electronics Co., Ltd. having moved for leave to file their Motion to Compel CF Uniloc
Holdings LLC’s Compliance with a Subpoena for Documents on an Expedited Basis under seal,

and the Court having determined that good grounds exist for the requested relief; now therefore,

IT IS HEREBY ORDERED that Samsung’s motion for leave to file the Motion to Compel

UNITED STATES DISTRICT JUDGE

under seal is GRANTED.
